Third District Court of Appeal
                                State of Florida

                            Opinion filed April 27, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-2735
                          Lower Tribunal No. 15-26096
                              ________________


                                Rashad Whyce,
                                     Appellant,

                                           vs.

                              Albertte Petithome,
                                     Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Michelle
Gonzalez-Paulson, Judge.

      Chantale L. Suttle, for appellant.

      Albertte Petithome, in proper person.


Before ROTHENBERG, FERNANDEZ and SCALES, JJ.

      FERNANDEZ, J.

      Rashad Whyce appeals a temporary injunction for protection against

domestic violence, issued on October 29, 2015, pursuant to Florida Statute section
741.30. Whyce claims that the subject temporary injunction was issued after a full

hearing, but that the trial court decided to simply extend the temporary injunction

rather than enter a permanent injunction or decline to issue any injunction at all.

The docket sheet contained in the record reflects an entry titled “DV Hearing,”

dated October 29, 2015; however, there is no transcript of a hearing in the record,

nor does the order on appeal reflect that a hearing was held or that findings were

made by the trial court.

      Because the order on appeal does not comply with the requirements of

section 741.30, Florida Statutes, reversal is warranted. The entry of an ex-parte

temporary injunction pursuant to section 741.30, Florida Statutes, requires a future

hearing date. See §741.30(5)(c). The order on appeal does not contain a future

hearing date, nor does it reflect that it is a good cause continuation of the hearing

required by the statute. A careful review of the order suggests that it was the trial

court’s intention to simply issue a temporary injunction for a fixed period of time.

Nevertheless, section 741.30 “does not provide for the issuance of a series of

temporary injunctions in lieu of a permanent injunction.” See Dietz v. Dietz, 127
So. 3d 1279 (Fla. 5th DCA 2013) and Bacchus v. Bacchus, 108 So. 3d 712 (Fla. 5th

DCA 2013).

      Reversed and remanded.




                                         2